DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-13, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss et al. (USPAPN 2019/0139252) in view of Husheer (USPAPN 2018/0240238).
Regarding claim 1, Zaiss discloses:
identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device (see para [32] and [58], a 3D camera that includes an infrared image sensor capturing depth of a foot with markers);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object (see para [58] and fig 5, the 3D camera also includes a conventional camera capturing an image of the foot, which would inherently include foot outline);

retrieving a pixel ratio corresponding to the electronic computing device; determining a pixel length between the first end and the second end of the physical object; and based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see para [62], measuring the foot length between the two points, based on the captured depth, and further based on a known size of the markers (please refer to the examiner’s note below)*).
However, Zaiss does not disclose receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device (i.e., Zaiss does not disclose that the foot is first detected in a field of view to capture with the 3D camera).
In a similar field of endeavor of endeavor of 3D modeling a foot for making further measurements, Husheer discloses receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device (see para [27], [28], [49], and [79], a 3D camera for capturing a foot is triggered upon recognizing that a foot is present in its field of view, wherein the recognition is via a trained algorithm that compares the foot to previously captured foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zaiss with Husheer, and operate 

	*Examiner’s note: Zaiss does not explicitly disclose retrieving a “pixel ratio”, however, the examiner maintains that such feature would be inherently required when using the known size of the markers of Zaiss to convert the image size of the foot to an actual size (i.e., the foot length) of the foot. Such inherency is better explained by the following examples that also use a marker of known dimensions to convert an image size of an object to its actual size:
	i) Hansen (USPN 10,699,108) col 14 lines 47-53 explains that a marker (e.g., a ruler) of known dimensions imaged with an object is used to convert an image size of the object into an actual size of the object, by using a ratio of (actual size)/(image size), which is equivalent to the claimed “pixel ratio”; and
	ii) Moses et al. (USPAPN 2013/0179288) para [265]-[266] also similarly explains that a marker (e.g., a CD) of known dimensions imaged with an object is used to convert an image size of an object into an actual size of the object, by using a ratio of (actual size of 0.5cm)/(image size of 1 pixel), which is equivalent to the claimed “pixel ratio”.
	As can be seen from the examples above, Zaiss’s measuring of the foot length using the known size of the markers, would inherently require a calculation of such “pixel ratio” that enables a conversion between an image size and an actual size. The 

Regarding claim 2, Zaiss further discloses wherein the sensor of the electronic computing device comprises an infrared sensor (see rejection of claim 1, the infrared image sensor).
Regarding claim 6, Zaiss and Husheer further disclose wherein the step of determining the image of the physical object further comprises using image recognition via machine learning based on stored images of prior objects (see rejection of claim 1, the recognition is via a trained algorithm that compares the foot to previously captured foot).
Regarding claim 10, Zaiss further discloses wherein the physical object comprises a human foot (see rejection of claim 1, the foot).
Regarding claim 11, Zaiss further discloses wherein the physical length of the human foot is compared to a shoe size chart to identify a shoe size of a user associated with the human foot (see para [45] and [67], comparing the measured foot length to available shoe sizes for fitting).
Regarding claims 12, 13, 17, 21, and 22, Zaiss and Husheer disclose everything claimed as applied above (see rejection of claims 1, 2, 6, 10, and 11), and further disclose a database configured to store pixel ratios for electronic computing devices; and an electronic computing device in operative communication with the database (see Zaiss fig 9, a computer).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss and Husheer in view of Lam et al. (USPAPN 2018/0033202).
Regarding claim 3, Zaiss and Husheer disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose the step of prior to receiving the indication that the physical object is within the field of view of the sensor of the electronic computing device, detecting that the electronic computing device is substantially aligned with a horizontal surface.
	In a similar field of endeavor of 3D modeling a foot for making further measurements, Lam discloses the step of prior to receiving the indication that the physical object is within the field of view of the sensor of the electronic computing device, detecting that the electronic computing device is substantially aligned with a horizontal surface (see para [43], [44], and fig 5(a)-(c), a camera for capturing a foot is triggered when the camera is aligned with a horizontal surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zaiss and Husheer with Lam, and use a 3D camera to capture a foot upon recognizing that the foot is present in a field of view of the 3D camera, as disclosed by Zaiss and Husheer, and further upon recognizing that the camera is aligned to a horizontal surface, as disclosed by Lam, for the purpose of providing convenient automatic capturing when the 3D camera is at a desired orientation.
The examiner acknowledges that Zaiss, Husheer, and Lam do not particularly disclose that such alignment of the 3D camera and the horizontal surface is detected prior to recognizing that the foot is present in the field of view of the camera. However, prior to recognizing that the foot is present in the field of view provides an advantage, is used for a particular purpose, or solves a stated problem (i.e., detecting the alignment of the camera after recognizing the foot is present in the field of view would perform equally well with the equivalent result of capturing the foot with the camera being aligned to the horizontal surface). Therefore, assigning an order to the alignment detection and recognizing the presence of the foot is deemed a design choice and is rejected in view of Zaiss, Husheer, and Lam.
Regarding claim 4, Lam further discloses the step of prior to identifying the depth of the physical object from the sensor, detecting that a bottom surface of the physical object is substantially parallel to the sensor of the electronic computing device (see para [43] and [44] and fig 5(a)-(c), a camera for capturing a foot is triggered when the camera is aligned with a horizontal surface which is also aligned with a bottom of the foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zaiss and Husheer with Lam, and use a 3D camera to capture a foot upon recognizing that the foot is present in a field of view of the 3D camera, as disclosed by Zaiss and Husheer, and further upon recognizing that the camera is aligned to a horizontal surface which is aligned with a bottom of the foot, as disclosed by Lam, for the purpose of providing convenient automatic capturing when the 3D camera is at a desired orientation. 

claims 14 and 15, Zaiss, Husheer, and Lam disclose everything claimed as applied above (see rejection of claims 3, 4, and 12).

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss and Husheer in view of Sherrah et al. (USPAPN 2020/0000180).
Regarding claim 8, Zaiss and Husheer disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose the step of prior to determining the pixel length between the first end and the second end of the physical object, determining an angle of inclination of the physical object with respect to a longitudinal axis of the electronic computing device.
In a similar field of endeavor of 3D modeling a foot for making further measurements, Sherrah discloses the step of prior to determining the pixel length between the first end and the second end of the physical object, determining an angle of inclination of the physical object with respect to a longitudinal axis of the electronic computing device (see para [85] and fig 2, a length 202 to be calculated is tilted in an angle from a major axis, wherein expressing such length 202 using trigonometry prior to solving is merely a mathematical manipulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zaiss and Husheer with Sherra, and generate a 3D foot model for making further measurements, as disclosed by Zaiss and Husheer, wherein some desired measurements are tilted in an angle from a major axis which can be easily expressed in trigonometric form, as disclosed by Sherra, for 
Regarding claim 9, Zaiss, Husheer, and Sherra further disclose wherein the step of determining the pixel length between the first end and the second end further comprises using a trigonometric function to calculate the pixel length based on the angle of inclination (see rejection of claim 8, expressing such length 202 using trigonometry prior to solving is merely a mathematical manipulation).
Regarding claims 19 and 20, Zaiss, Husheer, and Sherra disclose everything claimed as applied above (see rejection of claims 8, 9, and 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Shea et al. (USPN 10,755,431). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Shea discloses:

identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device (see Shea claim 1, “identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device”);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object (see Shea claim 1, “determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object”);
determining from the outer boundary of the physical object, a first end and a second end of the physical object (see Shea claim 1, “determining from the outer boundary of the physical object, a first end and a second end of the physical object”);
retrieving a pixel ratio corresponding to the electronic computing device (see Shea claim 1, “retrieving a pixel ratio corresponding to the electronic computing device”);
determining a pixel length between the first end and the second end of the physical object (see Shea claim 1, “determining a pixel length between the first end and the second end of the physical object”); and
based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see Shea claim 1, “based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object”).
claims 2-22 can also be found in Shea claims 1-22.

Allowable Subject Matter
None of the above cited prior art references discloses the subject matter recited in claims 5, 7, 16, or 18, however, these claims are rejected on the ground of nonstatutory double patenting. These claims would be allowable upon the approval of a Terminal Disclaimer if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (USPN 9,778,027)
Bleicher et al. (USPAPN 2021/0142379)
Hei et al. (USPAPN 2018/0160777)
Rafii et al. (USPAPN 2017/0272728)
Mach Shepherd et al. (USPAPN 2017/0249783)
Schouwenburg et al. (USPAPN 2016/0101571)
Belyaev et al. (USPAPN 2015/0228084)
Garcia (USPAPN 2014/0300722)
Each of the above references discloses optical size measurements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668